Citation Nr: 1335427	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for a left ear disability, claimed as decreased hearing and pain, as a result of an ear lavage conducted by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to August 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and February 2009 and November 2009 rating decisions issued by the RO in Chicago, Illinois.

In the November 2006 rating decision, the Cleveland RO denied service connection for left ear hearing loss, but granted service connection for right ear hearing loss and assigned an initial noncompensable disability rating, effective March 22, 2006.  The Veteran timely appealed the denial as to the denial of service connection for the left ear and the disability rating assigned for the right ear.  The Chicago RO subsequently issued an August 2008 rating action assigning an initial 10 percent rating for the right ear hearing loss, but the Veteran did not indicate that rating satisfied his claim so the issue remained on appeal.  After a February 2009 rating decision, in which the Chicago RO granted service connection for left ear hearing loss and assigned an initial 10 percent disability rating, also effective March 22, 2006, the rating for bilateral hearing loss was considered on appeal as hearing loss is evaluated bilaterally.  

The Chicago RO later issued a November 2009 rating action denying the Veteran's claim for compensation under the provisions of 38 C.F.R. § 1151 for a left ear disability and, in April 2012, the RO issued a statement of the case as to the appealed disability rating for bilateral hearing loss and the denial of compensation under the provisions of 38 C.F.R. § 1151.  The Veteran filed a substantive appeal (VA Form 9) in May 2012 to perfect the appeal.

On his substantive appeal, the Veteran elected to appear at a Board hearing before a Veterans Law Judge at the Chicago RO.  A hearing was scheduled for July 24, 2013, but the Veteran did not appear.  As he has not provided any reason for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board observes that the claims file reflects that the Veteran was previously represented by Vietnam Veterans of America (VVA) (as reflected in a March 2007 Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in June 2009, prior to the certification of this appeal to the Board, the VVA revoked its power of attorney.  As there is no indication that VVA did not notify the Veteran of the withdrawal (and he thereafter began submitting documents directly to VA) or that the withdrawal adversely affected his interests (as he was afforded the opportunity to obtain new representation and VA continued to assist him with the development of his claim), the revocation was effective.  38 C.F.R. § 14.631(c), (f)(1) (2013).  In letters mailed in July 2009, May 2013, and September 2013, VA advised the Veteran of the procedures for appointing a new representative, but he has not obtained another representative.  As such, the Veteran is unrepresented in his appeal before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.  The Veteran's virtual file contains VA treatment records that are not contained in the claims file.  Although a portion of these records are dated after the issuance of the April 2012 statement of the case, they do not require referral to the agency of original jurisdiction (AOJ) for review as they are not pertinent to the appeal.  38 C.F.R. § 20.1304 (c) (2013).  Specifically, those records reflect general assessments of the Veteran's health and discussion of a nonservice-connected disability rather than any treatment for, or evaluation of, his service-connected hearing loss and/or his ears.  Id. (evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues).
  
In October 2013, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  




FINDINGS OF FACT

1.  For the period prior to July 22, 2008, the Veteran had Level XI hearing in the right ear and no worse than Level III hearing in the left ear.

2.  As of July 22, 2008, the Veteran has Level X or Level XI hearing in the right ear and no worse than Level II hearing in the left ear.

3.  The Veteran has not incurred additional permanent disability as a result of ear lavage performed by VA.


CONCLUSIONS OF LAW

1.  For the period prior to July 22, 2008, the criteria for an initial 20 percent rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2013).

2.  As of July 22, 2008, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five (5) elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted (the right ear in a November 2006 decision and the left in a February 2009 decision) and initial ratings were assigned, effective March 22, 2006 (the date of his claim for service connection).  As the Veteran has appealed initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regard to the claim for compensation under the provisions of 38 C.F.R. § 1151 for additional left ear disability, VA satisfied its duty to notify the Veteran by a July 2009 letter.  That pre-adjudication letter advised him of the evidence and information necessary to substantiate his claim under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2009 letter also complied with the notice provisions pursuant to Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, and identified post-service private records, have been obtained and considered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board observes that the Veteran reported receiving care for dizziness at a private hospital (Central DuPage) following a VA ear cleaning in summer of 2008, but he informed VA clinicians that testing there showed normal results (see October 17, 2008 VA treatment note); as such, by the Veteran's own report, those records would not assist him in substantiating his claims.  Moreover, he has not provided VA with authorization to obtain any such records on his behalf or provided VA with any copies of those records (although he has provided VA with copies of records from other private sources).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran was afforded a VA examination in July 2008 to assess the severity and etiology of his hearing loss.  He also was afforded a November 2009 examination in regard to his claim for compensation under the provisions of 38 U.S.C.A. § 1151 and his hearing was re-evaluated in an April 2012 examination.  The 2009 examiner reported review of the claims file; although the 2008 and 2012 examination reports reflect that the claims file was not available for review, both examiners noted review of prior VA notes of treatment and evaluation.  All examiners noted the conduct of a thorough examination and interview of the Veteran.  The Board finds the cumulative evidence from these examinations is adequate to adjudicate the Veteran's claims as such address the relevant criteria and there is no evidence or allegation of worsening of bilateral hearing loss since the April 2012 examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In specific regard to the 2008 and 2012 examinations assessing the severity of hearing loss, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that both VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the 2008 VA examiner noted that the Veteran had greatest difficulty hearing in the presence of background noise, but had only recently begun to think he had a hearing problem.  Additionally, the 2012 again noted that the Veteran reported difficulty understanding conversation when more than one person was talking.  Therefore, as the 2008 and 2012 VA examiners addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

A.  Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective March 22, 2006.  However, the Veteran contends that his hearing disability is worse than as reflected by that assigned evaluation.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In March 2006, the Veteran wrote to VA and stated that he had noticed a change, for the poorer, in his hearing.  A VA treatment note generated that same month reflects that the Veteran informed a physician that he did not think that he could "hear at all" from the right ear.  At a VA audiology consultation in April 2006, otoscopy revealed clear external ear canals, bilaterally, and audiometry revealed mild sloping to moderately severe sensorineural hearing loss in the left ear and profound sensorineural hearing loss in the right ear.  The audiologist described word recognition as fair in the left ear (Maryland CNC testing revealed 76 percent recognition), but stated such recognition could not be tested in the right due to the severity of the hearing loss.  The recorded and charted results are as follows:


4/27/2006

HERTZ



1000
2000
3000
4000
RIGHT
115
NR
-
NR
LEFT
20
35
55
65

"NR" is indicative of a lack of response ("no response") at the limits of the audiometer for the right ear.  The puretone threshold average for the left ear was 44 and, as indicated previously, his Maryland CNC word recognition on the left was measured at 76 percent.

In February 2007, the Veteran wrote to VA and stated that doctors had informed him that he had "zero hearing" in his right ear and that his left ear hearing was "deteriorating at a fast pace."  

VA re-evaluated the Veteran's hearing loss in May 2007.  The responses recorded at that time are as follows:

5/14/2007

HERTZ



1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
LEFT
25
30
55
60

The puretone threshold average for the left ear was 43 and his Maryland CNC word recognition on the left was measured at 80 percent.

Applying the April 2006 and May 2007 recorded thresholds to the pertinent tables in the rating schedule reflects that the Veteran has Level III hearing loss in his left ear.  As clinicians indicated that his right ear hearing loss was so profound that he could not respond to the test, the Board presumes his hearing capacity in that ear corresponds to a Level XI hearing loss - indicative of the highest severity recognized by the rating schedule in either Table VI or Table VIA.  See 38 C.F.R. § 4.86 (a) (when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral).  Applying those levels to Table VII to determine percentage ratings for hearing impairment reflects a 20 percent disability rating.  38 C.F.R. § 4.85.

VA audiometric testing performed on July 22, 2008 showed the following:

7/22/2008

HERTZ



1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
LEFT
20
25
45
65

The puretone threshold average for the left ear was 41 and his Maryland CNC word recognition was measured at 90 percent.  Applying these thresholds to the pertinent table in the rating schedule, reflects that the Veteran has Level II hearing loss in his left ear.  Again presuming Level XI hearing loss in the right ear pursuant to the provisions of 38 C.F.R. § 4.86, applying a Level II left ear severity to Table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85.

Two days later, at a VA audiology examination, the following results were obtained:

7/24/2008

HERTZ



1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
LEFT
20
25
45
65

The puretone threshold average for the right ear was 105 and for the left ear was 41; the Veteran's Maryland CNC word recognition could not be measured in the right ear due to the severity of hearing loss, but it was measured at 92 percent in the left ear.  The examiner observed that the Veteran complained of difficulty hearing in the presence of background noise.

Applying the thresholds measured at the examination to the pertinent tables in the rating schedule reflects a Level XI hearing loss in the right ear (again using Table VIA pursuant to 38 C.F.R. § 4.86(a)) and a Level I hearing loss in the left ear (using Table VI).  Applying these levels to Table VII again results in 10 percent disability rating.

Private treatment notes in the claims file indicate that a private audiologist measured the Veteran's hearing in August 2008.  The Board notes that the private record is in graph form and the results have not been interpreted by an audiologist.  However, as fact-finding is a proper function of the Board, the Board may (and has, below) interpreted the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The private audiologist obtained the following results:

8/26/2008

HERTZ



1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
LEFT
30
40
60
65

The puretone threshold average for the right ear was 110 and for the left ear was 49; the Veteran's word recognition could not be measured in the right ear due to the severity of hearing loss, but it was measured at 88 percent in the left ear.  Applying the thresholds and word recognition results to the pertinent tables in the rating schedule results in a Level XI hearing loss in the right ear and a Level II loss in the left ear; applying those levels to Table VII also reflects a 10 percent disability rating. 

In the subsequent month, VA again evaluated the Veteran's hearing loss and obtained the following results:

9/30/2008

HERTZ



1000
2000
3000
4000
RIGHT
DNT
DNT
DNT
DNT
LEFT
25
30
55
60

The results reflect that the right ear hearing loss was not tested (DNT indicates "did not test"), but the puretone threshold average for the left ear was 43; the Veteran's word recognition could not be measured in the right ear, but it was measured at 84 percent in the left ear.  Presuming that the Veteran continued to have Level XI hearing loss in the right ear, and noting that the left ear results indicate a Level II loss, Table VII would again reflects a 10 percent disability rating. 

In March 2009, the Veteran again underwent private audiometric testing.  The numbers below reflect the Board's interpretation of graphical representation contained in the audiogram to numerical results.  See Kelly, 7 Vet. App. at 474.  

3/30/2009

HERTZ



1000
2000
3000
4000
RIGHT
85
85
120
115
LEFT
25
35
55
60

The puretone threshold averages were 101 on the right and 44 on the left.  Although no word recognition scores were recorded, the Board observes that these results indicate improved hearing in the right ear such that application of Table VIA reflects a Level X hearing loss on the right.

The Veteran was afforded a VA audiology examination in November 2009, but no audiometrics were recorded.  However, the examiner did note that his daily activities were not restricted due to hearing loss and that physical examination of the ears was normal, with the exception of the presence of a small cyst in the left ear canal.

In April 2012, the Veteran was afforded another VA audiology examination.  Upon physical examination, the examiner observed normal ears with the exception of excessive, but non-occluding cerumen in the left ear.  The examiner also noted that the Veteran reported difficulty understanding conversation when more than one person was talking.  Audiometric results were recorded as follows:


4/9/2012

HERTZ



1000
2000
3000
4000
RIGHT
100+
100+
100+
100+
LEFT
25
40
60
65

The puretone threshold average for the right ear was 100 and for the left ear was 46; the Veteran's word recognition could not be measured in the right ear, but it was measured at 90 percent in the left ear.  Applying these thresholds and the left ear word recognition result to the pertinent tables in the rating schedule results in a Level X hearing loss in the right ear and a Level II loss in the left ear.  Applying those levels to Table VII again reflects a 10 percent disability rating. 

In applying all of the above-recorded thresholds and word recognition scores to the pertinent Tables in the rating schedule, the Board notes that the evidence of hearing loss in the right ear has consistently reflected puretone thresholds above 55 decibels, and occasionally beyond the range of the audiometer, in each of the four specified frequencies, which did warrant consideration of right ear hearing loss as exceptional.  Thus, Table VIA was used for that ear pursuant to 38 C.F.R. § 4.86(a).  However, in the left ear, the evidence did not reflect puretone findings in excess of 55 decibels in all frequencies or, of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, as to warrant consideration as an exceptional pattern of hearing impairment for the left ear.  38 C.F.R. § 4.86(a), (b).

Therefore, the Board finds that, for the period prior to July 22, 2008, the Veteran had Level XI hearing in the right ear and no worse than Level III hearing in the left ear.  As such, he is entitled to an initial 20 percent rating, but no higher, for his bilateral hearing loss.  Additionally, audiometric results from July 22, 2008 forward reflect either Level XI or Level X hearing loss in the right ear and either Level II or Level I hearing loss in the left ear.  Under no combination of those Levels in Table VII would he be entitled to more than a 10 percent disability rating.  As such, a 10 percent rating is appropriate from the period beginning July 22, 2008.  Lendenmann, 3 Vet. App. at 349.  Thus the Board finds that staged ratings, pursuant to Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that he, while competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding speech, particularly in the presence of excessive background noise.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for any higher ratings are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  In the course of this consideration, the Board observes that, at times during the appellate period, test results indicated right ear deafness and, as such, analysis of the applicability of 38 C.F.R. § 3.350 is warranted.  See 38 C.F.R. § 4.85(g) (When evaluating any claim for impaired hearing, refer to § 3.350 of this chapter to determine whether the Veteran may be entitled to special monthly compensation due either to deafness.).  However, as 38 C.F.R. § 3.350 only allows for special monthly compensation when a Veteran experiences deafness of both ears or experiences unilateral deafness in combination with service-connected blindness, it is not applicable here.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as 'marked interference with employment' and 'frequent periods of hospitalization.'  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty understanding speech particularly in the presence of background noise, the Board finds that the Veteran's bilateral hearing loss is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include the effects of his profound right ear hearing loss, even in the presence of background noise.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a)).  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule.

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his  disability picture.  Therefore, the Board need not proceed to consider the second factor - i.e. whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss.  Although the Veteran is currently unemployed by reason of age-related retirement and has stated that he could not obtain his desired job after service due to his hearing loss, he has not contended, and the evidence does not otherwise suggest, that his current level of hearing loss renders him unable to secure and maintain substantially gainful employment.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the assignment of a rating higher than 20 percent prior to July 22, 2008 and against the assignment of a rating in excess of 10 percent thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  Compensation under 38 U.S.C.A. § 1151

The Veteran contends that a VA ear irrigation caused him additional ear disability, manifesting as pain and increased left ear hearing loss.  In a June 2009 statement, he specified that the irrigation (also lavage or cleaning) was performed on September 30, 2008 and, prior to that date, he had never experienced any ear pain.  Initially, the Board notes that VA treatment records reflect that, on September 30, 2008, the Veteran only underwent a hearing aid fitting, but informed the audiologist that his ears were last cleaned "during the summer."  The evidence shows that his ears were cleaned by VA on July 11, 2008.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361 (2013).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b) (2013).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter.  38 C.F.R. § 3.361(d)(2) (2013).

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, VA treatment records reflect that the Veteran established care with VA in March 2006 for bilateral hearing loss.  At that time, a VA clinician observed minimal cerumen in the left ear requiring "debrox drops."  No cerumen was observed at the next, April 2006, VA appointment and the Veteran denied experiencing otalgia (ear pain).  In a September 2006 letter to VA, the Veteran contended that his left ear hearing loss was worsening; he reiterated that contention in a February 2007 letter.  

In early July 2008, the Veteran reported to VA for bilateral cerumen cleaning and reported no complaints other than headache.  The clinician noted recent use of a left ear hearing aid and observed stenosis of the left external auditory canal as well as an atrophic tympanic membrane and an MEA (middle ear adenoma).  The clinician advised the Veteran to return to care in one year, but to see audiology sooner for hearing aid adjustment.  Later that month, the Veteran returned to VA and complained of dizziness following his earlier July 2008 appointment and stated that he had gone to a private hospital and was prescribed meclizine.  He received a VA audiology examination on that same date and, although the examiner noted his hearing loss, he did not comment on any other ear disability.

A September 2008 VA audiology note reflects that the Veteran reported nightly pain in his left ear that he said began "after an attempted ear cleaning this summer."  The note states that word recognition testing was performed with results "stable from 7/08 audio" and "tympanometry of the left ear was WNL [within normal limits]."  A hand-written note on a VA hearing evaluation observes that the Veteran reported "sudden change in left ear" hearing and notes a decrease in low frequency hearing, but listed puretone thresholds at 500, 1000, and 2000 Hertz as: 30, 20, and 35 decibels, respectively in April 2006; 25, 25, and 30 decibels in May 2007; 20, 20, 25 in July 2008; and 35, 25, 30 in September 2008 (which the Board notes differs only by 5 decibels at all three thresholds).  Also, an August 2008 private audiogram reflects acuity of 40, 30, and 40 decibels at 500, 1000, and 2000 Hertz, respectively, in the left ear.  

October 2008 VA treatment notes show that the Veteran continued to report experiencing ear pain.  On October 2, 2008, he informed a VA clinician that he had experienced intermittent mild ear pain for the last two years, but at a VA appointment later that month, he stated that sharp pain developed after a visit "two weeks ago" and that he had subsequently gone to a private hospital, but testing there showed no abnormalities.  At that later October 2008 appointment, the VA clinician conducted physical examination of the Veteran's ears that showed cerumen bilaterally and a normal left temporal membrane, but an erythematous and tender left external auditory canal.  The clinican advised ear cleaning and prescribed a one week course of ciprodex drops for the left ear.

In November 2008, the Veteran returned for follow up care.  The treating VA physician noted that he last had been treated approximately three weeks prior for otalgia and had been prescribed ear drops and undergone imaging of his temporal bones.  The physician stated that the imaging was normal and showed the external ear canal, middle ear, and well-aerated mastoid cells on both sides.  However, the Veteran continued to report left-sided pain.  The Veteran also reported that the prescribed drops had helped the pain.  Upon physical examination, the ear canals and temporal membranes were noted to be normal in appearance although the left canal was tender with manipulation.  The temporomandibular joint and mastoid were not tender.  Imaging of the left temporal bone was normal as well as internal auditory canal.  The mastoid and the middle ear were noted to be well-aerated and without any soft tissue mass or evidence of otomastoiditis.  The physician also examined the facial canal and region of geniculate fossa and stated they were normal.  Right ear examination was similarly within normal limits.  The physician diagnosed "likely condritis of the left ear canal" and prescribed a 10 day course of cortisporin drops.

A December 2008 note from a private physician, Dr. Chow, states that the Veteran sought treatment from him for ear pain, hearing loss, and dizziness.  Dr. Chow wrote that, upon evaluation, the Veteran showed moderate sensorineural hearing loss in the left ear at low frequencies which improved to mild sensorineural hearing loss in the mid-frequencies, with moderate to severe loss in the higher frequencies.  Dr. Chow also noted that a small cyst was present in the anterior portion of the left ear canal and stated that he was unable to determine the cause of the Veteran's hearing loss.

The Veteran again underwent private audiology testing in March 2009 and the resulting audiogram reflects hearing acuity of 45, 25, and 35 decibels at the respective three Hertz thresholds.  Subsequently, in June 2009, the Veteran wrote to VA and stated, in regard to a February 2009 rating action granting service connection for left ear hearing loss, that he disagreed such loss was caused by service.  He contended that he had experienced ear pain, bilaterally, as well as decreased left ear hearing, as result of a September 2008 VA ear cleaning procedure.  

VA afforded the Veteran an examination in November 2009.  The VA examiner noted review of the claims file and observed that the Veteran had claimed to experience bilateral ear pain as the result of the 2008 VA ear wash, but, during interview, only informed him of left ear pain.  The examiner noted that the Veteran reported that he experienced pain while the audiologist was irrigating his left ear with water, asked for the audiologist to stop, and requested that a physician evaluate his ear for damage; he stated that a VA doctor examined his ear at that time and stated that there was no damage from the procedure.  The examiner noted that the Veteran had been treated by VA for ear pain, to include two separate prescriptions of ear drops, and stated that Dr. Chow (the private physician identified above) prescribed him an oral antibiotic in December 2008.  

Upon examination, the left ear auricle showed no deformity or tissue loss and the external ear canal showed no edema, scaling, or discharge.  However, the examiner noted a small cyst partially obscuring the external left ear canal.  Tympanogram, tympanum, mastoid, and balance were all normal and the examiner observed no evidence of any active disease process, infection, separation, effusion, or peripheral vestibular disorders.  The examiner also noted that the right ear was normal.  The examiner indicated that the only clinical finding of note was the left ear cyst and opined that was not as likely as not the result of any ear cleaning and also that it was not as likely as not that any cleaning would have made the cyst worse.  The examiner explained that no medical literature supported such conclusions and, after review of the record, also opined that there was no evidence of any left ear condition attributable to an event not reasonably foreseeable or attributable to any carelessness, lack of proper skill, error in judgment, or similar fault on the part of any VA personnel.

Later VA treatment notes show that VA staff observed impacted cerumen in the Veteran's left ear in August 2010 and referred him to VA otolaryngology.  In September 2010, the Veteran again underwent water irrigation of the left ear to remove excess cerumen.  The treatment note reflects no problems with the procedure and states that the Veteran reported improved left ear hearing after the procedure.  In October 2010, he was fitted for a new left ear hearing aid as he had lost his prior aid.  A note from December 2010 reflects bilaterally clear ear canals.

In April 2012, VA afforded the Veteran another VA examination to assess the severity of his hearing loss.  The Veteran again informed the examiner that he experienced left-sided ear pain and indicated that pain had begun after an ear irrigation.  The Veteran told the examiner that his left ear hearing was "fine," but he was concerned about the pain.  Examination of the left ear showed excessive non-occluding cerumen, but the right ear was clear.  Upon audiometric testing, the examiner measured hearing acuity at 40, 25, and 40 decibels at 500, 1000, and 2000 Hertz, respectively.

Upon review of the above evidence, the Board observes that the Veteran has contended to experience bilateral ear pain as well as increased loss of hearing in his left ear as the result of a VA ear irrigation performed in 2008.  In regard to his contentions as to hearing loss, the Board notes, as reflected by the first portion of this analysis, that he is already compensated for the full extent of his hearing loss pursuant to the VA schedule for rating disabilities.  The provisions of 38 U.S.C.A. § 1151 provide compensation for additional disability "as if" such disability was service-connected; as the Veteran has already been awarded service-connected compensation for hearing loss, no additional benefits may be awarded for that disability under 38 U.S.C.A. § 1151.    

In regard to his contentions of pain, the Board notes that, at the time of the ear lavage that the Veteran contends caused him additional disability - i.e. the cerumen cleaning on July 11, 2008 - the otolaryngologist who cleaned his ears observed stenosis of the external ear canal as well as an adenoma or growth.  As summarized above, subsequent clinicians, both private and VA, identified the growth as a cyst in the left ear canal.  Although, in October and November 2008, clinicians noted that the Veteran had swelling in the left ear that required the use of antibiotics, just weeks after the July 2008 cleaning, a VA audiology examiner examined the Veteran's ears and noted no ear problem requiring treatment; similarly a September 2008 VA audiologist who evaluated the left ear noted only hearing loss.  Treatment notes reflect that the Veteran was prescribed medication in October and November 2008 and there is no medical evidence that any such swelling or infection did not resolve by the time the Veteran filed his claim in June 2009.  The private physician who evaluated the Veteran in December 2008 noted no such findings and the November 2009 VA examiner explicitly noted no evidence of any active disease process or infection and identified the left ear cyst as the only ear condition other than hearing loss.  That examiner also opined that the cyst was not caused or aggravated by the ear lavage and that, regardless, there was no evidence of any event not reasonably foreseeable or attributable to any carelessness, or lack of proper skill, error in judgment, or similar fault on the part of any VA personnel.

The November 2009 VA examiner discussed the Veteran's lay assertions and provided an opinion, with detailed and adequate rationale, based on a review of the Veteran's claims file, interview with the Veteran, and examination of the bilateral ears.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board considers that medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the Veteran has not presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the November  2009 VA examiner's conclusions. 

Therefore, based on the evidence of record, the Board finds that there is no competent, probative evidence of any additional disability incurred as the result of the 2008 ear cleaning.  In reaching this conclusion, the Board has considered the Veteran's assertions that he continues to experience pain as a result of the identified VA treatment.  However, as part of this consideration, the Board must analyze the credibility and probative value of his lay evidence, and provide reasons for rejection of any such material.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay witnesses are competent to provide testimony or statements relating to symptoms, facts, or events that the lay witness observed and that are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran is competent to report that he has experienced pain in his ears because this requires only personal knowledge through the senses.  Layno, 6 Vet. App. at 470.  However, although he is competent to report pain, the Board observes that his accounts of pain have been inconsistent: he has stated that he experienced only left ear pain, that the pain was bilateral, that the pain only occurred after the ear wash, and that he had pain prior to the ear wash (as noted by the 2009 examiner as well as by an October 2008 VA clinician who noted that the Veteran reported experiencing intermittent mild ear pain for the last two years).  Further, although the Veteran has repeatedly expressed his displeasure with the results of the ear wash process, he subsequently returned to VA for that very same procedure.  Due to the inconsistencies between the Veteran's own statements, between his behavior and his contentions, and between his contentions and the evidence of record, the Board finds his contentions not credible.  Regardless, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which compensation may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the Veteran does have a left ear cyst, he is not considered competent to opine on the etiology of that cyst - such an inquiry is medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the medical evidence reflects the cyst was present prior to the cleaning and diagnosing any additional disability requires physical examination, possible diagnostic testing, and the interpretation of such examination and tests.  In addition, rendering an opinion as to whether any such disability is the result of VA negligence or an event not reasonably foreseeable also requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.  Therefore, the Board accords the Veteran's statements no probative weight. 

For all of the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability as a result of an ear irrigation performed by VA in 2008.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent evidence of any such additional disability, the preponderance of the evidence is against his claim, so that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

For the period prior to July 22, 2008, an initial 20 percent rating, but no higher, for bilateral hearing loss is granted, subject to laws and regulations governing the payment of monetary awards.  

As of July 22, 2008, an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a left ear disability, claimed as decreased hearing and pain, as a result of ear lavage conducted by VA is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


